Citation Nr: 1527381	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a shell fragment wound (SFW) to the left thigh, Muscle Group XV.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1949 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the issue of entitlement to a TDIU has been raised in this case (see VA/QTC examination, November 2012), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  

Evidence of record has also raised the issues of whether new and material evidence has been received sufficient to reopen claims for entitlement to service connection for a right hip disorder, a left hip disorder, and a left leg disorder, each as secondary to the Veteran's service-connected Muscle Group XV injury.  See VA/QTC examination, November 2012.  The Board does not have jurisdiction over these issues and they are REFERRED to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue  of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  Prior to November 5, 2013, the Veteran's SFW residuals are manifested by no more than a moderately-severe injury to Muscle Group XV, with by pain, minimal loss of muscle substance and some impairment of muscle tone with no evidence of a residual foreign body, adhesion of a scar, loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement attributable solely to the muscle group injury on appeal.  
	

2.  From November 5, 2013, the Veteran's SFW residuals are manifested by multiple muscle group injuries within the same anatomical region.   


CONCLUSIONS OF LAW

1.  Prior to November 5, 2012, the criteria for an evaluation in excess of 20 percent for residuals of a SFW to the left thigh, Muscle Group XV, have not been met.  
38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73 Diagnostic Code 5315 (2014).

2.  From November 5, 2012, the criteria for a maximum evaluation of 30 percent for residuals of a SFW to the left thigh, Muscle Group XV, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73 Diagnostic Code 5315 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, required notice was provided in February 2010, and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Further, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, pertinent service treatment records and post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, a November 2012 VA examination report discussed all applicable medical principles and pertinent medical treatment records relating to the increased rating issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran is seeking a disability evaluation in excess of 20 percent for his service-connected SFW to the left thigh.  He avers that his service-connected muscle group injury has resulted in his inability to walk.  To that end, the Board notes that the Veteran filed several claims for secondary service connection, related to his SFW, which were each denied, save for a residual scar.  Importantly, the Veteran's evaluation for a scar to the left thigh, as a residual of an SFW, is not on appeal at this time and will not be discussed herein. 

As for the injury on appeal, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; here, the Board finds that the evidence of record establishes distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings (prior to November 5, 2012, and thereafter). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2014). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Historically, a February 2010 recreation of an in-service hospital admission card revealed that, in April 1951, the Veteran was hospitalized with an admission diagnosis of an SFW to the thigh.  The SFW was described as a penetrating wound, from a grenade fragment as a direct result of action against or by an organized enemy, with no nerve or artery involvement.  The wound was treated with debridement. 

In an April 1975 rating decision, the RO granted service connection for a shrapnel wound, left leg, and assigned a 10 percent disability evaluation effective January 17, 1975 (the date of the Veteran's claim).  In December 2009, the Veteran filed a claim for an increased disability evaluation in excess of 10 percent for said injury, stating his service-connected injury had worsened.  A June 2010 rating decision granted an increase to 20 percent, effective December 14, 2009.

The Veteran's residuals of an SFW to the left thigh are currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5315 (2014).  Under Diagnostic Codes 5301 to 5323, muscle disabilities are rated as slight, moderate, moderately-severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2014).

Diagnostic Code 5315 is for evaluation of injuries to Muscle Group XV, which is the medial thigh group, including the (1) adductor longus, (2) adductor brevis, (3) adductor magnus, and (4) gacilis.  Id.  The functions of this muscle group are adduction of the hip, flexion of the hip, and flexion of the knee.  A moderately-severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating (the highest rating available).  See id. 

The type of injury associated with a moderately-severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2014). 

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately-severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2014). 

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of MGs not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014).

When multiple muscle group injuries are in the same anatomical group, but act on different joints, the adjudicator must identify the most severely-injured group and then increase the assigned evaluation by one level; this rating is the combined evaluation for all muscle injuries in that anatomical region.  38 C.F.R. § 4.55(e).  The Board notes that 38 C.F.R. § 4.55(e) was amended, effective July 3, 1997, but the substance of the rule for combination of muscle group disabilities in a single anatomical region, affecting more than one joint, are unchanged.  Ratings may not be combined, but instead a single rating, elevated to the next higher level for the major injury, is assigned.  38 C.F.R. § 4.55(a) (1997). 

Turning to the medical evidence of record, the Veteran was first afforded a VA/QTC examination during the appellate period in March 2010.  At that time, the Veteran reported that his injury occurred in 1950, to the left thigh, caused by shrapnel from a mortar round (in contrast to the report noted above).  The wound was through and through, and he was hospitalized afterward for a duration of four weeks.  He reported that the injury involved bone and nerve, with no involvement of blood vessels or fascia.  He reported constant pain at the injury site, which spread to the legs and low back.  He also reported a loss of strength, easy fatigability, and impairment of coordination.  He denied weakness and the inability to control movement.  He was unable to stand without feeling pain, though there was no indication of prolonged infection, intermuscular scarring, or adhesion of a scar to the bone.  The Veteran was able to return to light duty for one month following the incident, and to regular duty thereafter.

On examination, though posture was normal, the Veteran walked with an antalgic gait and required a cane or a walker for assistance.  Examination of the feet did not reveal signs of abnormal weight bearing.  Palpation of the thigh (noted as right during the examination, though later clarified as the left thigh) revealed impairment of muscle tone, though it did not reveal a loss of deep fascia or muscle substance.  The wound was 3 cm x 1 cm in size with no corresponding exit wound.  There was no adherence of the underlying structures.  It was unclear as to whether intermuscular scarring was present, as it was denied in one part of the examination and noted in another.  There was no adhesion to the bone.  Signs or lowered endurance were noted, though no signs of impaired coordination were found on objective examination.  

Left hip flexion was to 100 degrees, to 90 degrees with pain, and to 85 degrees following repetition.  Extension was to 20 degrees, and to 15 degrees with pain and following repetition.  Adduction was to 20 degrees, and to 10 degrees with pain and following repetition.  Abduction was to 25 degrees, to 15 degrees with pain, and to 10 degrees following repetition.  External rotation was to 45 degrees, to 30 degrees with pain, and to 20 degrees following repetition.  Internal rotation was to 20 degrees, to 15 degrees with pain, and to 10 degrees following repetition.  Peripheral nerve involvement was not evident during the examination.  There was no change in diagnosis for the Veteran's status-post shell fragment wound, left thigh, and his condition was asymptomatic at that time, per the examiner.  Affected muscle groups included groups XIV and XV.  The Veteran was retired, and the effect of the disability on his activities of daily living included limited walking, standing, and hip/knee problems.

An August 2010 note from the Veteran's private physician indicated that the Veteran suffered from severe spinal stenosis and neurogenic claudication which limited his ability to ambulate.  As a result, the Veteran was restricted to waling ads, including the use of a scooter, because of weakness in his legs attributable to that nonservice-connected condition.  It was noted that the Veteran had limited ability to immobilize with less than half of a block of walking tolerance, despite maximum medical therapy.

The Veteran was next afforded a VA examination in June 2011, though this examination was provided in conjunction with separate, secondary service connection claims.  The Veteran reported that he was struck by mortar shrapnel in 1950, and that the fragment was removed following surgery.  At present, he was able to dress and undress himself, was able to feed himself, and was able to use a toilet.  He was able to walk 50 yards with a cane.  

Inspection of the left thigh revealed a 2-inch scar with minimal wasting of the musculature of the left thigh.  There was full range of motion in the left hip and left knee, and there was no evidence of any weakness in the associated region of joints.  X-rays revealed no evidence of retained shrapnel, and left hip x-rays were normal.  The Veteran walked with a limp, antalgic to the right.  Ultimately, the examiner noted that the Veteran's left hip injury has produced minor problems over the years, and stated that there was no evidence that the Veteran received continued management for this condition.  There were no significant problems with the left hip, as the joint was mobile.  

Most recently, the Veteran was afforded a VA/QTC examination in November 2012.  The examiner noted a penetrating muscle injury with an onset of 1951 or 1952 after the Veteran was hit by a mortar.  On examination, deficiencies were present within muscle groups XIV (knee extension), XV, and XVII (hip extension).  The Veteran reported that residuals had worsened over time.  The examiner noted that there were no known fascial defects associated with any muscle injury, though there was some impairment of muscle tone and some loss of muscle substance.  The examiner found that tests of endurance or coordinated movements, compared with the corresponding muscles of the uninjured side, indicated a severe impairment of function.  Also noted was a lowered threshold of fatigue and fatigue-pain.  Hip strength was ranged from 3/5 to 5/5.  No muscle atrophy was present.  The Veteran continued to use a cane and walker for assistance, though his functioning was not so diminished that amputation with prosthesis would equally serve his needs. 

Regarding functional impairment, this VA examiner noted that Veteran would not be able to work, as he was unable to walk even a few feet without aid, and that he was unable to stand for more than 10 minutes.  Importantly, this determination took into account the Veteran's complete disability picture, as opposed to focusing on Muscle Group XV.  The only disabilities for which the Veteran is currently service-connected include his Muscle Group XV residuals and an associated scar.  His posture was within normal limits, though he limped.  The Veteran was diagnosed with degenerative joint disease of the left hip, but as to his SFW itself, there was only associated occasional pain and itching within the SFW area, with pain radiating to the foot.

Taking into account evidence of record, to include extensive private treatment which largely focused on the Veteran's lumbar spine and related neurological disorders, the Board finds that, prior to November 5, 2012, the Veteran's Muscle Group XV disability is manifested primarily by complaints of left thigh/left lower extremity pain as indicated during VA authorized examinations and private treatment records.  In terms of findings, the Veteran's service records appear to reveal a penetrating entrance wound on the left thigh with no neurological or arterial involvement.  Post-service, the Veteran consistently reported pain in the area of the injury, and in the left hip.

In light of the Veteran's credible complaints noted above and the objective findings of record, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected residuals of an SFW to the left thigh have been productive of no more than moderately-severe impairment of Muscle Group XV, which is commensurate with the current 20 percent evaluation assigned under Diagnostic Code 5315. 

The evidence of record does not show a shattering wound, open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding . While the March 2010 examination was unclear as to whether intermuscular scarring was present, scarring (externally and internally) appeared minimal during this period, there was no indication of shattering, and no retained foreign body.  In June 2011, the examiner noted full range of motion in the left hip and left knee, there was no evidence of any weakness in the associated region of joints, x-rays revealed no evidence of retained shrapnel, left hip x-rays were normal, and the examiner noted that the Veteran's left hip injury had produced only minor problems over the years.

The scant service treatment records indicate hospitalization for 30-39 days following debridement, but with no indication of treatment for cardinal signs and symptoms of muscle disability worse than those shown for moderately-severe muscle injuries.  Rather, after discharge from the hospital, per the Veteran, he was able to return to light duty for a short period, and then served two additional years in the military.  While minimal loss of muscle was reported, with some loss in muscle tone, there is no objective evidence of ragged, depressed and adherent scars, loss of deep fascia, or soft flabby muscles in the wound area.  In fact, these manifestations were specifically denied by the VA examiners of record.

The Veteran is shown to have consistent complaints of pain, one of the cardinal signs as symptoms of muscle disability, as shown by VA examinations of record.  See 38 C.F.R. §§ 4.56 (c), (d)(3).  However, the sole criterion for severe muscle impairment present in the record-evidence of inability to keep up with work requirements (based on his limited ability to stand for long periods or ambulate without assistance)-is (in and of itself) insufficient to warrant an increased disability evaluation during this period, as its presence is outweighed by the absence of the other criteria required for a higher evaluation.  

While the Veteran certainly suffers from debilitating musculoskeletal disorders of the back, hips, and knees, service connection for these disorders has been specifically denied by the RO in the past.  Further, while ambulation was difficult, such was directly tied to nonservice connected disorders by the Veteran's private provider.  Lower-extremity muscle strength on the left was consistently strong.  Even with consideration of all pertinent DeLuca factors, the Veteran's residuals of an SFW to the left thigh, Muscle Group XV, do not more nearly approximate the criteria for a higher rating, and as such the a 20 percent disability evaluation is appropriate in this case.  Although the 2010 VA examiner indicated that Muscle Group XIV was affected, the Board points out that range of motion of the knee was normal in June 2011, and as such a higher rating is not warranted pursuant to 38 C.F.R. § 4.55(e).

From November 5, 2012, the record does not contain evidence of fascial defects, however loss of power, weakness, lower fatigue threshold, impairment of coordination, fatigue/pain were noted during the November 2012 VA examination.  It was also noted that the Veteran would be unable to work as a result of his level of disability, however the examiner took into account additional factors, aside from the Muscle Group XV residuals (including disorders of the hips and knees for which entitlement to service connection has been specifically denied), as opposed to Muscle Group XV residuals and an associated scar alone.  In fact, it was noted that SFW residuals were specifically manifested by only occasional pain and itching within the SFW area, with pain radiating to the foot, as opposed to the near-complete lack of mobility found during that examination.

Hence, pursuant to 38 C.F.R. § 4.55(e), the Board finds that the Veteran's SFW affected multiple muscle groups within the same anatomical region, also affects the range of motion of more than one joint, and as such the Veteran's disability evaluation for this period should be raised one level, from a 20 percent rating to a 30 percent rating.  This is the maximum rating available under Diagnostic Code 5315, and as such a higher rating is unavailable.

The Board is aware that in Jones v. Principi, 18 Vet. App. 248 (2004), the Court found that separate evaluations were assignable for two muscle groups; this, however, was based on language in 38 C.F.R. § 4.56(b) , which states that a "through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged."  No through-and-through injury is shown here; hence, separate evaluations for the variously affected muscle groups are not appropriate.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability, to include his assertion that his injury has resulted in his inability to walk.  In this regard, the Veteran is considered competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain and limited movement.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

While the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the resulting medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight, and that the objective evidence of record fails to demonstrate severe symptomatology in Muscle Group XV prior to November 5, 2012.  See Guerrieri.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of an SFW to the left thigh is specifically contemplated by the schedular rating criteria prior to November 5, 2012, and no referral for extraschedular consideration is required for this appellate period.  The schedular rating criteria for muscle group injuries (to include Diagnostic Code 5315) consider the history of the wound and objective findings and whether the muscle disability is slight, moderate, moderately-severe, or severe, and the Veteran's residuals most closely approximate a moderately-severe injury prior to that date.  

Specifically, residuals of the Veteran's SFW to the left thigh have been manifested by complaints of pain and weakness during that period.  These manifestations are specifically-contemplated by the schedular rating criteria.  From November 5, 2012, the Veteran's injury does not meet most established criteria for a severe rating, however, the Board has afforded the Veteran the benefit of the doubt.  Additionally, the Board has considered the Veteran's functional limitations noted during VA examinations of record.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  

In this case, the functional limitations imposed by the Veteran's disability are, again, specifically-contemplated by the criteria discussed above during each period, including the effect of the Veteran's pain on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's residuals of an SFW to the left thigh, Muscle Group XV, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  While the most recent VA/QTC examination demonstrated a significant impairment to occupation and daily living, as noted, this opinion took into account non-service-connected disorders.  To that end, the Board has referred those issues to the AOJ, and has remanded the issue of entitlement to a TDIU, per Rice, to be adjudicated thereafter.

As a preponderance of the evidence is against the award of a disability rating in excess of 20 percent for a Muscle Group XV disability prior to November 5, 2012, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014); Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  From November 5, 2012, a maximum award of 30 percent under Diagnostic Code 5315 is granted.


ORDER

Prior to November 5, 2012, entitlement to an increased disability rating in excess of 20 percent for residuals of a shell fragment wound (SFW) to the left thigh, Muscle Group XV, is denied.

From November 5, 2012, entitlement to a maximum disability rating of 30 percent for residuals of a shell fragment wound (SFW) to the left thigh, Muscle Group XV, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board notes that the Veteran's claim of entitlement to TDIU, raised here in accordance with the Court's holding in Rice, is inextricably intertwined with issues which have been referred back to the AOJ for consideration.  These issues include whether new and material evidence has been received sufficient to reopen claims for entitlement to service connection for a right hip disorder, a left hip disorder, and a left leg disorder, each as secondary to the Veteran's service-connected Muscle Group XV injury.

The November 2012 examiner linked disorders of the knees and hips to the Veteran's service connected SFW disability, and also found that veteran would not be able to work as a result of these disorders, as he was unable to walk even a few feet without aid, and that he was unable to stand for more than 10 minutes.  Again, this determination took into account the Veteran's complete disability picture, as opposed to focusing on Muscle Group XV, though the examiner did link these additional disorders to the issue currently on appeal.  

As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)





After adjudicating the issues referred above, specifically whether new and material evidence has been received sufficient to reopen claims for entitlement to service connection for a right hip disorder, a left hip disorder, and a left leg disorder, and taking into account the VA examination of November 2012, the Veteran's claim of entitlement to a TDIU must be adjudicated in the first instance.  If entitlement to a TDIU is denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


